MEMORANDUM **
Gyorgy Fodor appeals pro se the judgment of the district court dismissing with prejudice his Racketeer Influenced and Corrupt Organization Act (“RICO”), 18 U.S.C. §§ 1961-64, action alleging conspiracy between defendants in a prior case and various federal district and circuit judges who ruled against him. We have jurisdiction pursuant to 28 U.S.C. § 1291, we review de novo, Barnett v. Centoni, 31 F.3d 813, 816 (9th Cir.1994) (per curiam), and we affirm.
The district court properly determined that Fodor’s RICO claims accrued on August 31, 1992, the date he learned of his injury, and were therefore barred by the four-year statute of limitations. See Rotel-la v. Wood, 528 U.S. 549, 552-54, 120 S.Ct. 1075, 145 L.Ed.2d 1047 (2000); Pincay v. Andrews, 238 F.3d 1106, 1109 (9th Cir.), cert, denied, — U.S.-, 122 S.Ct. 195, 151 L.Ed.2d 137 (2001). Fodor’s claim that additional defendants joined and furthered the objectives of the alleged conspiracy after this date does not alter this analysis. See Rotella, 528 U.S. at 554, 120 S.Ct. 1075 (rejecting “last predicate act” and “injury and pattern discovery” theories of RICO claim accrual and adopting “injury discovery” rule).
We conclude that Fodor’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *691courts of this circuit except as provided by Ninth Circuit Rule 36-3.